623 N.W.2d 449 (2001)
2001 SD 21
STATE of South Dakota, Plaintiff and Appellee,
v.
Nelda EKERN, Defendant and Appellant.
No. 21601.
Supreme Court of South Dakota.
Considered on Briefs February 13, 2001.
Decided February 26, 2001.
Mark Barnett, Attorney General, Jason A. Glodt, Assistant Attorney General, Pierre, SD, Attorneys for plaintiff and appellee.
Kelly D. Frazier, Pennington County Public Defender's Office, Rapid City, SD, Attorneys for defendant and appellant.
PER CURIAM
[¶ 1.] Within six weeks of committing the DUI in Appeal # 21600, Ekern committed another. Pursuant to a plea agreement, she pled guilty to third offense felony DUI. The trial court sentenced her to two years in the penitentiary and ordered that this sentence be served consecutively to that in Appeal # 21600. Yet again an attorney with the Pennington County Public Defender has appealed arguing that this sentence is grossly disproportionate. Nonsense.
[¶ 2.] For the reasons set forth in Appeal # 21600, the judgment is affirmed.
[¶ 3.] MILLER, Chief Justice, SABERS, AMUNDSON, KONENKAMP, and GILBERTSON, Justices, participating.